UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22427 HESKA CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0192527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3760 Rocky Mountain Avenue Loveland, Colorado (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(970)493-7272 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the Registrant's Public Common Stock outstanding at May 14, 2013 was 5,803,777. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) as of December 31, 2012 and March 31, 2013 2 Condensed Consolidated Statements of Operations (Unaudited) for the three monthsended March 31, 2012 and 2013 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) for the three months ended March 31, 2012 and 2013 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2012 and 2013 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II -OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 Exhibit Index 36 HESKA, ALLERCEPT, AVERT,E-SCREEN, FELINE ULTRANASAL, HEMATRUE, SOLO STEP, THYROMED, VET/OX and VITALPATH are registered trademarks and CBC-DIFF,ELEMENT DC and VET/IV are trademarks of Heska Corporation.TRI-HEART is a registered trademark of Schering-Plough Animal Health Corporation ("SPAH") in the United States and is a registered trademark of Heska Corporation in other countries.DRI-CHEM is a registered trademark of FUJIFILM Corporation. This Form 10-Q also refers to trademarks and trade names of other organizations. -1- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands except shares and per share amounts) (unaudited) ASSETS December 31, March 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $155 and $171, respectively Inventories, net Deferred tax asset, current Other current assets Total current assets Property and equipment, net Note receivable – related party — Goodwill Deferred tax asset, net of current portion Other long-term assets — 72 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of deferred revenue Line of credit Other short-term borrowings, including current portion of long-term note payable — Total current liabilities Long-term note payable, net of current portion — Deferred revenue, net of current portion, and other Total liabilities Commitments and contingencies Non-Controlling Interest — Public Common Stock subject to redemption — Stockholders' equity: Preferred stock, $.01 par value, 2,500,000 shares authorized; none issued or outstanding — — Common stock, $.01 par value, 7,500,000 shares authorized; none issued or outstanding — — Public common stock, $.01 par value, 7,500,000 shares authorized; 5,372,336 and 5,802,672 shares issued and outstanding, respectively 54 58 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. -2- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Revenue, net: Core companion animal health $ $ Other vaccines, pharmaceuticals and products Total revenue, net Cost of revenue Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) Interest and other (income) expense, net ) Income (loss) before income taxes ) Income tax expense (benefit): Current tax expense 48 6 Deferred tax expense (benefit) ) Total income tax expense (benefit) ) Net income (loss) $ $ ) Net income attributable to non-controlling interest — 34 Net income (loss) attributable to Heska Corporation $ $ ) Basic net income (loss) per share attributable to Heska Corporation $ $ ) Diluted net income (loss) per share attributable to Heska Corporation $ $ ) Weighted average outstanding shares used to compute basic net income (loss) per share attributable to Heska Corporation Weighted average outstanding shares used to compute diluted net income (loss) per share attributable to Heska Corporation See accompanying notes to condensed consolidated financial statements. -3- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (expense): Foreign currency translation ) Unrealized gain on available for sale investments — — Comprehensive income (loss) $ $ ) Comprehensive income attributable to non-controlling interest $ — $ 34 Comprehensive income (loss) attributable to Heska Corporation $ $ ) See accompanying notes to condensed consolidated financial statements. -4- HESKA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation and amortization Deferred tax expense (benefit) ) Stock-based compensation 90 Unrealized (gain) loss on foreign currency translation 36 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Accounts payable Accrued liabilities ) ) Deferred revenue and other liabilities ) ) Net cash provided by (used in) operating activities ) CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES: Investment in subsidiary — ) Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES: Proceeds from issuance of common stock 59 Proceeds from (repayments of) line of credit borrowings, net — Proceeds from (repayments of) other debt — ) Net cash provided by (used in) financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH 18 ) INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Dividends payable $ $
